Citation Nr: 0628056	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  00-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 22, 1999 
for the grant of a 
100 percent disability rating for rheumatic heart disease.


REPRESENTATION

Veteran represented by:	Glenn Bergmann, Attorney At 
Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran served on active duty from September 1947 to May 
1950.

The veteran was granted service connection for rheumatic 
heart disease in a September 1950 rating decision and was 
assigned a 60 percent disability rating.  
In a July 1954 rating decision, the veteran's disability 
rating was reduced to 30 percent.  The veteran appealed that 
reduction, and in a March 1955 decision, the Board denied 
assignment of a rating higher than 30 percent.  

In April 1999, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for his service-connected rheumatic heart disease.  
In a June 1999 rating decision, the RO assigned a 100 percent 
rating, effective from April 23, 1999.  

In June 1999, the RO received the veteran's claim of 
entitlement to an earlier effective date for the assignment 
of a 100 percent rating for rheumatic heart disease.  In an 
October 1999 rating decision, the RO denied the claim.  The 
veteran disagreed with the October 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal 
(VA Form 9) in January 2000.

In an August 2001 decision, the Board determined that the 
veteran was entitled to effective date of April 22, 1999, but 
not earlier, for a 100 percent disability rating for 
rheumatic heart disease.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  By order dated February 1, 2002 and pursuant to 
VA's unopposed motion, the Court vacated the Board's August 
2001 decision to the extent that it denied an effective date 
earlier than April 22, 1999 for the grant of the 100 percent 
disability rating for rheumatic heart disease.  The Court 
remanded the veteran's claim to the Board for readjudication.

After additional development, the case was returned to the 
Board, and in an August 2002 decision, the Board again denied 
an effective date earlier than April 22, 1999.  The veteran 
gains appeal to the Court.  The parties before the Court 
filed a Joint Motion requesting that the Court again remand 
the case.  In an Order dated in October 2003, the Court 
vacated the Board's August 2002 decision and remanded the 
case to the Board for action consistent with the Court's 
Order.

In September 2004, the Board remanded the earlier effective 
date claim to the VA Appeals Management Center (AMC) for the 
issuance of a letter pertaining to the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In October 2004 and April 2006, the AMC issued VCAA letters.  
Neither the veteran nor his attorney responded.  Since the 
AMC received no response, a supplemental statement of the 
case was not issued.  The veteran's claims file has been 
returned to the Board.

Issue not on appeal

In an August 2002 decision, the Board denied the veteran's 
motion concerning whether clear and unmistakable error was 
present in the Board decision dated March 8, 1955 which 
reduced the assigned disability rating from 60 percent to 
30 percent.  That issue was appealed to the Court, and was 
the subject of the October 2003 Court Order which vacated the 
decision and remanded the case to the Board.  

In September 2004, the Board again denied the veteran's 
motion concerning whether clear and unmistakable error was 
present in the Board decision dated March 8, 1955 which 
reduced the assigned disability rating from 60 percent to 
30 percent.  To the Board's knowledge, that decision was not 
appealed to the Court.  That matter has been resolved and 
will be discussed no further herein.  


FINDINGS OF FACT

1.  An unappealed July 1956 rating decision denied 
entitlement to a rating in excess of 30 percent for rheumatic 
heart disease.

2.  Thereafter, a claim for an increased rating for rheumatic 
heart disease was not received at the RO until April 23, 
1999.

3.  A June 1999 rating decision granted a 100 percent 
schedular evaluation for rheumatic heart disease, effective 
April 23, 1999.  In August 2001, the Board granted an 
effective date one day earlier, April 22, 1999.

4.  It is not factually ascertainable that an increase in 
severity of the veteran's rheumatic heart disease occurred 
prior to April 22, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to April 22, 1999 
for the assignment of a 100 percent rating for rheumatic 
heart disease have not been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for the 
assignment of a 100 percent disability rating for service-
connected rheumatic heart disease.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA was, 
at least in part, the basis for the most recent Court remand.  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, pursuant to the Board's September 2004 remand the 
RO informed the veteran of VA's duty to assist him in the 
development of his claim in letters dated in October 2004 and 
April 2006, which was specifically intended to address the 
requirements of the VCAA.  The April 2006 VCAA letter from 
the RO told the veteran about the need for evidence that 
could substantiate his earlier effective date claim.  April 
2006 VCAA letter, at page 5.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his disabilities and to submit 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

As for evidence to be obtained by VA, in the VCAA letters, 
the veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also told that VA 
make reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

Furthermore, in the VCAA letters, the RO specifically 
informed the veteran to submit any evidence in his possession 
that pertained to his claim.  The VCAA letters thus complied 
with the requirement of 38 C.F.R. § 3.159(b)(1) to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In addition, the veteran is represented by an attorney, who 
is familiar with the requirements of the VCAA.  Indeed, the 
October 2003 Joint Motion for remand to which the attorney 
was a signatory, revolved largely around the VCAA.  It is 
clear that based on the long history of this appeal and the 
submission of the veteran and his attorney, that they are 
fully conversant with the provisions of the VCAA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated in an October 1999 rating 
decision, which was prior to the enactment of the VCAA.  
Therefore, compliance with the notice provisions of the VCAA 
was both a legal and practical impossibility.  VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7- 2004.  

Following the issuance of the VCAA letters in October 2004 
and April 2006, the veteran was allowed the opportunity to 
present evidence and argument in response.  He did not 
respond.  Since he did not respond, the AMC did not have to 
readjudicate the claim.  The Board accordingly finds that 
there is no prejudice to the veteran.  Furthermore, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue here, and 
elements (2), (3), and (4) are not at issue as service 
connection has already been granted for rheumatic heart 
disease and the maximum disability rating (100 percent) has 
been assigned.  As explained above, the veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to the effective date.  The Board has concluded 
that the preponderance of the evidence is against the claim 
for earlier effective date for the assignment of a 100 
percent disability rating for rheumatic heart disease.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, private medical records, 
and reports of VA examinations, which will be described 
below.

The only purpose of the September 2004 Board remand was to 
provide VCAA notice.  The AMC wrote to the veteran in October 
2004 and again in April 2006 and provided him with VCAA 
notice.  Neither the veteran nor his attorney responded. In 
particular, the veteran did not identify or authorize the 
release of records pertaining to treatment for his rheumatic 
heart disease within the one-year period prior to the April 
23, 1999 claim.  The Board notes that the veteran has failed 
to cooperate with VA's attempt to assist him, as directed by 
the Board in the September 2004 remand.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) [holding that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence"].  No further 
development is necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He has 
retained the services of an attorney.  Although he requested 
a hearing at the RO before a Hearing Office, he failed to 
appear for that hearing, which was scheduled to occur in 
April 2000.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Effective dates - increased ratings

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2005).

The Court has concluded that the Board must review "all the 
evidence of record " in determining whether there was an 
ascertainable increase in the severity of the disability.  
See Hazan v. Gober, 10 Vet. App. 511, 521 (1997)

Claims

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2005).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2005).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1) (2005).  The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2005).  
The date of receipt by VA of examination reports, clinical 
records and transcripts of records will be accepted as the 
date of receipt of a claim if received from State, county, 
municipal, recognized private institutions, or other 
Government hospitals, where such records are submitted by or 
on behalf of the claimant and entitlement is shown.  38 
C.F.R. § 3.157(b)(3) (2005).

Diagnostic criteria

The veteran 's service-connected rheumatic heart disease is 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7000 [valvular 
heart disease (including rheumatic heart disease)].

Effective January 12, 1998, the criteria for rating 
cardiovascular disorders were amended and new rating criteria 
were promulgated.  See 62 Fed. Reg. 65207 through 65224 
(December 11, 1997).  The criteria incorporate objective 
measurements of the level of physical activity, expressed in 
METs (metabolic equivalents) at which cardiac symptoms 
develop.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen update of 3.5 milliliters per 
kilogram of body weight per minute.  In essence, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
See 38 C.F.R. § 4.104, Note 2 (2005).

The current schedular criteria in effect since January 12, 
1998 provide for a 
10 percent rating when a workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication required.  
When a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or, with evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram, or x-ray, a 30 percent 
rating is appropriate.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year, or, workload greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
assigned with chronic congestive heart failure or a workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness or syncope or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7000 (2005).

Factual background

The record reflects that service connection for rheumatic 
heart disease was granted in September 1950, evaluated as 60 
percent disabling, effective June 1, 1950.  The assigned 
disability rating was reduced to 30 percent disabling, 
effective October 11, 1954, by an August 1954 rating 
decision.  That rating decision was based on the report of a 
July 1954 VA examination which, incidentally, noted that the 
veteran was not under the regular care of a physician for his 
service-connected disability.

The veteran duly appealed the August 1954 rating decision to 
the Board.  In a March 1955 decision, the Board concluded, 
based on the report of the July 1954 VA examination, as well 
as statements from two physicians dated in August 1954 and 
November 1954, that the evidence at that time did not show 
that the veteran's rheumatic heart disease was disabling to a 
degree in excess of 30 percent.  [As was noted in the 
Introduction in September 2004 the Board found that there was 
no CUE in the March 1955 Board decision.]

In July 1956 RO rating decision, based upon the report of 
June 1956 VA examination, an increased rating for the 
rheumatic heart disease was denied.  The veteran was notified 
of that decision by letter from the RO dated August 9, 1956 
and therein was provided with his appellate rights.  He did 
not appeal that denial.

The veteran sought an increased disability rating by a 
statement received on April 23, 1999, in which he indicated 
that he had undergone surgery in 1990 for his service-
connected disability at St. Vincent's Hospital.  In April 
2002, the veteran provided records of this hospitalization.  
In a post-operative report authored by J.J.S., M.D., it was 
noted that in July 1990, the veteran underwent replacement of 
the aortic and mitral valves with mechanical prostheses.  It 
was also noted that the veteran had a longstanding history of 
rheumatic heart disease and that he had a pre-operative 
ejection fraction of 52 percent by catheterization.  In a 
follow-up letter dated in August 1990, Dr. S. reported that 
the veteran had been discharged from the hospital 10 days 
after completion of the procedure, that the physician was 
"very pleased" with the anatomic result from the operation, 
and that the veteran would be "at risk for continued 
congestive heart failure symptoms and will probably need 
close observation and diuretic management."  A July 1990 
echocardiogram during that hospitalization showed left 
ventricular hypertrophy.  A discharge summary from that 
hospitalization reflects that although left ventricular 
hypertrophy was found, the left ventricular function was good 
on the above-mentioned echocardiogram.  

The veteran underwent a VA examination in June 1999.  It was 
noted that the veteran had undergone surgery in association 
with his rheumatic heart disease in July 1990 at St. 
Vincent's Hospital, and that the veteran was currently 
complaining of dyspnea, fatigue, dizziness, shortness of 
breath, weakness and angina.

In a June 1999 rating decision, based on the report of the 
June 1999 VA examination, the RO increased the evaluation 
assigned the veteran's service-connected rheumatic heart 
disease to 100 percent disabling, effective April 23, 1999, 
the date of the veteran's claim of entitlement to an 
increased disability rating.

In a June 1999 statement, the veteran alleged that his heart 
condition had slowly deteriorated since service, and he 
reiterated that he underwent heart surgery in July 1990 and 
had a pacemaker insertion in April 1999 at St. Vincent's 
Hospital.  Submitted with his statement were private medical 
records dated in April 1999.  The private medical records 
show that the veteran underwent an echocardiogram on April 
22, 1999, which showed that he had normally functioning 
aortic and mitral valve prostheses; preserved left 
ventricular systolic function and mild concentric left 
ventricular hypertrophy; right ventricular enlargement; 
moderate tricuspid and trace pulmonic regurgitation; biatrial 
enlargement; and no pericardial effusion.  The records show 
that he also underwent an exercise treadmill test on April 
22, 1999, at which time he reached a total metabolic 
equivalent (MET) of 4.6.  The veteran had to stop the test 
after 92 seconds secondary to extreme shortness of breath.  
The examiner's impression was good exercise tolerance, with 
no arrhythmia and no remarkable electrocardiograph changes.

The records show that later in April 1999, the veteran 
received a permanent pacemaker implant based on a diagnosis 
of congestive heart failure and atrial fibrillation.

In an April 2000 letter, C.E.H., Jr., M.D., reported that he 
had provided the veteran cardiac care since November 1984, 
and that over "the first [four to five] years" of such care, 
the veteran was significantly disabled, but he remained 
stable.  Dr. H. reported that in late 1989 or 1990, the 
veteran developed progressive worsening of symptoms, 
eventually requiring double valve replacement of the aortic 
and mitral valve.  After the procedure, the veteran continued 
to have dyspnea with exertion and variably additional 
symptoms of dizziness, lower extremity edema and shortness of 
breath with exertion.  The physician stated that in 1999, 
these symptoms worsened and that "[a]t this point he once 
again stabilized . . . and he has periodic swelling and he 
has shortness of breath with mild exertion.  He continues to 
have dizzy spells."  In a letter dated June 4, 2002, Dr. H. 
reiterated what he previously stated.  In particular, Dr. H. 
stated that after by pass surgery in June 1990 "[f]or a 
period of time he was symptomatically improved, but once 
again by 1999 he began to demonstrate further symptoms of 
congestive heart failure and cardiac arrhythmia."

The Board's August 2001 decision granted the veteran an 
effective date of April 22, 1999 for the assignment of a 100 
percent disability rating for rheumatic heart disease.  The 
subsequent procedural history of this case has been set forth 
above and will not be repeated.

Analysis

At the outset of its analysis, the Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

The Board further observes, however, that this case was 
remanded by the Court in October 2003 with no substantive 
comments as to the Board's October 2002 decision on the 
merits of the claim; the Court's Order dealt exclusively with 
preliminary VCAA notice.  This has been dealt with at some 
length above.

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992) ["[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"].  The Board is 
therefore confident that if the Court had any substantive 
comments concerning the Board's handling of the merits of 
this case, such would have surfaced in the October 2003 Court 
Order so that any deficiencies could be corrected.

The Board additionally observes that nothing has been heard 
from the veteran or his attorney since the October 2003 Joint 
Motion.

The veteran contends that he is entitled to an effective date 
prior to April 22, 1999 for the grant of a 100 percent 
evaluation for rheumatic heart disease.  Specifically, he 
argues that the 100 percent evaluation currently assigned for 
his disability should be made effective to July 1990, the 
month in which he underwent surgery for rheumatic heart 
disease at St. Vincent's Hospital.  

For reasons which will be expressed in detail below, having 
carefully considered the veteran's contentions in light of 
all evidence of record, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal is denied.

As noted above, the RO assigned an effective date of April 
23, 1999, for the grant of a 100 percent disability 
evaluation for the veteran's service-connected rheumatic 
heart disease based on the date of receipt of the veteran's 
claim for an increased disability rating in accordance with 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o).  The Board, in 
its August 2001 decision, assigned an effective date of April 
22, 1999, based on medical evidence on that date which 
indicated an increase in disability.  See the Board's 
decision, page 14, and 38 C.F.R. § 3.400 (o).  That part of 
the Board's decision which assigned an effective date of 
April 22, 1999 was not subject to the Court's February 2002 
remand.

Date of claim

For initial consideration, therefore, is whether there is any 
evidence of record that can be construed as receipt of an 
earlier claim, see Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).

Concerning the matter of an earlier claim, while the veteran 
contends that he is entitled to an earlier effective date for 
the grant of a 100 percent schedular rating for rheumatic 
heart disease based upon the 1990 St. Vincent's Hospital 
records, he does not contend that such was of record prior to 
April 23, 1999.  The record further does not demonstrate that 
any information was conveyed relative to the veteran's 1990 
hospitalization prior to April 23, 1999.  Thus, no informal 
claim is shown by receipt of the St. Vincent's Hospital 
records prior to April 23, 1999, and the provisions of 38 
C.F.R. § 3.157(b)(3) do not avail the veteran.  See 38 C.F.R. 
§ 3.157(b)(3) [the date of receipt by VA of examination 
reports, clinical records and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals, where such records are submitted 
by or on behalf of the claimant and entitlement is shown].

Nor is there any other evidence identified during the period 
from 1956 to April 23, 1999 which can be construed as a 
communication or action, indicating an intent to apply for VA 
benefits from a claimant, his duly authorized representative, 
a Member of Congress or some person acting as next friend of 
a claimant who is not sui juris may be considered an informal 
claim.  See 38 C.F.R. § 3.155(a).

In sum, the record does not show, and the veteran does not 
contend, that any claim of entitlement to an increased rating 
existed prior to April 1999.  

"Factually ascertainable"

As was discussed above, applicable law provides that the 
effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim.  See 38 C.F.R. 
§ 3.400(o).  Having established that the date of the 
veteran's claim of entitlement to an increased disability 
rating was April 23, 1999, the Board now looks for evidence 
of increased disability during the one year period prior to 
the filing of the claim for increase on April 23, 1999 (aside 
from the one day already granted by the Board).  

In this case, for reasons expressed immediately below, the 
Board concludes that there is no evidence of record that 
suggests an increase in the service-connected disability was 
present within the one year period prior to April 23, 1999, 
with the exception of the April 22, 1999 medical record which 
forms the basis for the previously-assigned effective date of 
April 22, 1999.

First, there is no VA medical evidence pertaining to the 
veteran's service-connected cardiovascular disability on file 
for the period from the date of the July 1956 rating decision 
until June 1999, nor does the veteran allege that such VA 
medical records exist.  See 38 C.F.R. § 3.157(a).  Cf. Bell 
v. Derwinski, 2 Vet. App. 611 (1992) [all VA medical records 
are deemed to be constructively of record in proceedings 
before the Board].

This matter was remanded in February 2002 specifically to 
enable the Board to comply with the ruling of the Court in 
Hazan.  Having carefully examined the evidence of record in 
light of Hazan and other applicable law, the Board finds no 
basis upon which to grant an effective date in this matter 
earlier than April 22, 1999.

As was alluded to in the law and regulations section above, 
Hazan stands for the proposition that all evidence, including 
evidence added to the record after the claim was filed, must 
be reviewed in order to determine whether it was factually 
ascertainable that an increase in disability took place 
within the year prior to  
the claim. [The Board observes in passing that Hazan does not 
stand for the proposition that medical evidence which is 
added to the record after a claim has been filed may be 
considered to be an informal claim for an increased rating.]

The record of hospitalization generated during the veteran's 
stay at St. Vincent's Hospital reflects treatment in July 
1990, approximately nine years before the submission of the 
veteran's claim.  Such evidence must be considered in 
determining whether it was factually ascertainable that there 
was an increase in disability (i.e., above the then-assigned 
30 percent) during the year from April 23, 1998 to April 23, 
1999.   

The 1990 hospitalization records are of limited value with 
respect to the veteran's condition in 1998-99.  That is to 
say, although the 1990 records indicate an increase in 
disability in 1990, requiring ameliorative medical treatment, 
it appears that such treatment was successful and there was 
no permanent increase in disability from that date through 
1999.

While there can be no doubt that in July 1990 the veteran 
experienced a severe mitral and aortic insufficiency 
resulting in surgical replacement of the aortic and mitral 
valves, there is no evidence contained in these records to 
indicate that the severity of such disorder continued beyond 
the point at which physicians deemed surgical correction 
necessary.  In fact, the hospitalization records show that 
the left ventricular function was good and that the veteran 
had an ejection fraction of 52 percent.  These findings do 
not meet the criteria for a 60 percent or higher disability 
rating.  

Moreover, although Dr. S. noted in his August 1990 statement 
that the veteran would be "at risk for continued congestive 
heart failure symptoms and will probably need close 
observation and diuretic management," this is hardly the 
same as stating that severe symptoms existed.  Indeed, there 
is no evidence that the veteran had chronic congestive heart 
failure or more than one episode of acute congestive heart 
failure per year subsequent to the July 1990 hospitalization 
and prior to April 22, 1999.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000, which has been set forth in detail 
above.

In other words, although the veteran was shown in July 1990 
to have significant cardiac symptomatology, there has been no 
evidence added to the record to indicate that the July 1990 
surgical procedure did not rectify the medical difficulty it 
was intended to address, or that from July 1990 to at any 
point up to April 1999 the veteran's condition worsened to a 
degree of disability which would have warranted the 
assignment of a disability rating than the 30 percent rating 
which was then assigned.

While in this respect the Court's decision in Hazan is 
silent, the Board is of the opinion that it is reasonable to 
assume that by the use of the word "increase" in the Court's 
decision is meant an increase in disability within one year 
of submission of the claim for an increased rating.  The 
Board does not read into Hazan any sort of   
presumption that any temporary increase in the level of 
service-connected disability prior to the one year period 
under consideration somehow becomes permanent. 

[The Board additionally observes at this juncture that there 
are regulations available for compensating veterans for 
temporary increases in disability requiring hospitalization 
or convalescence.  See 38 C.F.R. §§ 4.29, 4.30.  It appears 
that the veteran never filed a claim for such benefits.]

In short, the 1990 medical records describe what occurred in 
1990.  Those records shed little or no light on the veteran's 
condition thereafter.  Accordingly, although those records 
have been considered by the Board, as required by law, the 
Board finds that they are of little probative value with 
respect to the matter of the assignment of an effective date 
under 38 C.F.R. § 3.400(o), which involves the level of the 
veteran's disability a number of years later.

The Board has also considered the two reports of C.E.H., 
M.D., who indicated that the veteran was hospitalized for his 
cardiac condition in June 1990; that his condition worsened 
"in 1999" and that he had permanent pacemaker implantation 
in April of that year.  This is congruent with the evidence 
of record.  There is nothing in these reports, however, to 
indicate a factually ascertainable date of increase prior to 
April 22, 1999.  That is, no information is provided by Dr. 
H. to indicate the severity of the symptoms until the point 
of pacemaker insertion.  

Indeed, the Board reads into the reports of Dr. H. the clear 
conclusion that the July 1990 surgery did indeed rectify the 
veteran's problem until April 1999, when further intervention 
was required. Dr. H. clearly places the worsening in 1999 by 
his observation that ". . . once again in 1999 he had 
pr[o]gressive worsening of his symptoms . . . [with] 
increasing shortness of breath now more or less at rest."

In short, the evidence relied upon by the veteran indicates 
(1) there was an increase in cardiac pathology in 1990, which 
was rectified by surgery; and (2) the veteran's condition 
worsened in 1999, leading the further medical intervention on 
April 22, 1999.

The only information supportive of an increase in disability 
over the then assigned 30 percent was the report of a medical 
evaluation on April 22, 1999.  At that time, findings were 
made as to left ventricular hypertrophy, and the veteran was 
able to perform a treadmill test for only 92 seconds before 
stopping due to extreme shortness of breath; he only reached 
4.6 METs on testing.  This is indicative of pathology 
approaching that required for a 100 percent rating.  See 38 
C.F.R. 
§ 4.104, Diagnostic Code 7000, which has been set forth in 
detail above.

While the veteran claims that his cardiac symptomatology has 
worsened over time, the Board places greater weight on the 
absence of medical evidence demonstrating the degree of 
severity of the rheumatic heart disease during the almost 
one-year period prior to April 22, 1999.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  If the severity of the 
veteran's service-connected rheumatic heart disease had in 
fact increased significantly during the year prior to the 
filing of the claim (or for that matter for the several years 
prior to that), it would stand to reason that the veteran 
would have sought medical treatment.  He sought medical 
treatment under such circumstances in 1990 and again in 1999.

To the extent that the veteran is attempting to render a self 
diagnosis, it is well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The veteran has been accorded ample opportunity to present 
competent medical evidence which supports his contention that 
his heart disease worsened in the year prior to April 23, 
1999.  He has not done so.  See 38 U.S.C.A. § 5107(a) [it is 
a claimant's responsibility to support a claim for VA 
benefits].

The evidence of record thus paints a picture of a static 
disability from 1990 to April 22, 1999, with no medical 
evidence of record to the contrary.  The Board concludes, 
based on the above analysis, that an increase in the severity 
of the veteran's service-connected rheumatic heart disease 
was factually ascertainable on April 22, 1999 and no earlier.  
See 38 C.F.R. § 3.400(o).

To some extent, the veteran appears to be making an argument 
couched in equity.  In essence, he contends that his 
rheumatic heart disease worsened over time and that he should 
be compensated at 100 percent disability rate for earlier 
period of time.  Setting aside the fact that medical evidence 
does not show this to be the case, the Board is bound by the 
law and cannot award benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board's decision as to the 
effective date is based on the law, as explained above.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is entitled to an effective 
date of April 22, 1999, but not earlier, for the grant of a 
100 percent rating for rheumatic heart disease.  The benefit 
sought on appeal is accordingly denied.


ORDER

An effective date earlier than April 22, 1999 for the grant 
of a 100 percent evaluation for rheumatic heart disease is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


